Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/30/2019.  These drawings are accepted.

Claim Objections
Claim 1 recites the limitation "a document" in “using the hidden representations …”.  There is insufficient antecedent basis for this limitation in the claim. Note: Fig. 3, label 325 as the coreference layer, label 320 as the BiLSTM. The hidden representations, output from the BiLSTM label 320, for the words are from the input document, label 301. Such indicates that recite limitation “a document” must reference “the document” or “the inputted document” as recited in the limitation “inputting a document …”.
Claim 2 recites the limitation “a document” in “the step of using the hidden representations …”. There is insufficient antecedent basis for this limitation in the claim. Note: Fig. 3, label 325 as the coreference layer, label 320 as the BiLSTM. The hidden representations, output from the BiLSTM label 320, for the words are from the input document, label 301. Such indicates that recite limitation “a document” must reference “the document” or “the inputted document” as recited in the limitation “inputting a document …” of claim 1.
Claim 8 recites the limitation "a document" in “using the hidden representations …”.  There is insufficient antecedent basis for this limitation in the claim. Note: Fig. 3, label 325 as the coreference layer, label 320 as the BiLSTM. The hidden representations, 
Claim 9 recites the limitation “a document” in “the step of using the hidden representations …”. There is insufficient antecedent basis for this limitation in the claim. Note: Fig. 3, label 325 as the coreference layer, label 320 as the BiLSTM. The hidden representations, output from the BiLSTM label 320, for the words are from the input document, label 301. Such indicates that recite limitation “a document” must reference “the document” or “the inputted document” as recited in the limitation “inputting a document …” of claim 8.
Claim 15 recites the limitation "a document" in “using the hidden representations …”.  There is insufficient antecedent basis for this limitation in the claim. Note: Fig. 3, label 325 as the coreference layer, label 320 as the BiLSTM. The hidden representations, output from the BiLSTM label 320, for the words are from the input document, label 301. Such indicates that recite limitation “a document” must reference “the document” or “the inputted document” as recited in the limitation “inputting a document …”.
Claim 16 recites the limitation “a document” in “the step of using the hidden representations …”. There is insufficient antecedent basis for this limitation in the claim. Note: Fig. 3, label 325 as the coreference layer, label 320 as the BiLSTM. The hidden representations, output from the BiLSTM label 320, for the words are from the input document, label 301. Such indicates that recite limitation “a document” must reference “the document” or “the inputted document” as recited in the limitation “inputting a document …” of claim 15.
Claims 3-7,10-14,17-20 are objected as per the objection of the respective independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin (Title: Deep Into End to End Neural Coreference Model) discloses an end to end neural coreference model comprising BiLSTM neural network, attention mechanism and coreference layer. 
Long et al (Title: A method of Chinese Named Entity Recognition Based on CNN-BiLSTM-CRF Model) discloses name entity recognition performed using a CNN-BiLSTM-CRF neutral network. 
Li et al (Title: Causality extraction based on self-attentive BiLSTM-CRF with transferred embeddings) discloses a CNN-BiLSTM-self-attention-CRF neural network providing labels for an input document such as sentence “Financial stress is one of …”.
Chiu et al (Title: Named Entity Recognition with Bidirectional LSTM-CNNs) discloses tagging named entities using CNN-BiLSTM network as shown in Fig. 1. Section 5.1 discloses teaching away from the use of CRF as an approach to NER.

This application is in condition for allowance except for the following formal matters: 
see above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655